Per Curiam.
Neither the pleadings nor the evidence are in the record.
Counsel for adversary parties differ as to the theory of the complaint and the action. Counsel for appellants assert that the action is to quiet title and for possession; for appellee, that it is to quiet title only. Appellants were plaintiffs below.
*321The error assigned is that the court erred in its conclusions of law. If the action is to quiet title it should fail because not brought within the fifteen years fixed by the statute, and the judgment should be affirmed. Upon a record so meager, this court is not justified in disturbing the judgment of the trial court.
Judgment affirmed.